DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted over 350 references for the examiner’s consideration in the three Information Disclosure Statements filed to date. Of these, numerous references, such as CN104903661 and CN106661477, do not appear particularly pertinent to the instant claims.  It is unclear why these were cited because they do not appear to be "material to patentability" of the claimed invention (37 CFR 1.56).
MPEP 2004, particularly paragraph (13), sets forth guidelines to aid applicants in their duty of disclosure. In this section it is stated: 
"It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant or marginally pertinent cumulative information.  If a long list is submitted, highlight those documents, which have been specifically brought to the applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 2d 1388, 178 USPQ 577 (5th Cir. 1973), cert. denied 414 U.S. 874 (1974).” 

The examiner requests that applicant provide a list of the 3-5 most pertinent references and their relevance to the elected invention. 



Election/Restrictions
Applicant’s election without traverse of Group IV, claims 14-17, and a composition consisting of 20.5% of E-1132, 51.7% of 1234yf and 27.8% of R32 in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s elected composition is free of the prior art. The examiner then chose a second composition, denoted by point S in claim 17. This composition is not allowable. 
Claims 14-16 were withdrawn from consideration as being drawn to embodiments non-elected without traverse. Claim 17 was searched and examined only to the extent that it reads on the elected composition and point S.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :

Application Number		Claims
16/911,816				1-14
16/911,952				1-24
16/912,003				1-29
16/912,055				1-27
16/912,068				1-40
16/912,112				1-29
16/912,130				1-26
16/912,161				1-29
16/912,166				1-39
16/913,358				1-32
16/913,415				1-31
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,500				1-28
16/913,506				1-27
16/913,512				1-30
16/913,540				1-30
16/913,556				1-26
16/913,589				1-30
16/913,648				1-13
16/955,565				1-15

17/136,514				27-38
17/260,762				1-56
17/260,775				22-66
17/260,838				2-13, 15-17, 19 
17/260,870				1-48
17/358,806				1-32
17/549,392				1-11, and
17/554,863				1-10.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, specifically point S in the diagram in Fig. 15, is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2016/0333243 A1. The reference discloses working fluid compositions which would serve as replacements for R-410-A (abstract).  See the refrigerant compositions disclosed at [0101], consisting of 20-70% by weight of 1132-E, 10-40% of 1234yf and 20-40% of R-32 [0101]. See also Table 11 on p. 13. While the reference does not disclose the composition with sufficient specificity to constitute anticipation, it would have been obvious at the time of filing to make and use the composition consisting of 21.9% of 1132-E, 39.7% of R-32, and .  

No additional references have been cited with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/JOHN R HARDEE/Primary Examiner
Art Unit 1761